Title: To John Adams from the Baron von Thulemeier, 9 September 1785
From: Thulemeier, Friedrich Wilhelm, Baron von
To: Adams, John


          
            Monsieur,
            à la Haye le 9. Septembre 1785.
          
          Je satisfais aujourd’hui, Monsieur, à la demande que vous m’avez faite il y a quelque temps, touchant la probabilité de la consommation qui se fait dans les Etats du Roi, du tabac de Virginie, de l’indigo & de l’huile de Spermaceti. Voici ce qu’on m’a répondu. Quant au premier article, c’est à dire au tabac de Virginie, il est certain que cet objet mérite une attention particulière, & que les Etats Unis de l’Amérique peuvent s’en promettre un débit très-considèrable dans la domination de Sa Majesté Prussienne. La consommation qu’en font nos fabriques peut aller annuellement à un million & demi de livres, mais il est essentiel pour cet effet que les assortimens soyent bien composés, & proportionnés aux besoins de notre pays. On y recherche de préférence le [Svicent] gras & sec, les feuilles de tabac bruns & jaunes du Maryland, comme aussi une certaine quantité des feuilles de la Nouvelle-Yorcke. Une des précautions qu’on recommande le plus, c’est qu’on ne choisisse point des tabacs fraichement cueillis, puisqu’ils sont sujets à s’échauffer en route, & par conséquent à se détériorer.
          L’article de l’Indigo ne rencontreroit peut-être pas un débit bien assuré dans les Etats du Roi, du moins quant aux premiers temps. Nos fabriquans & nos Teinturiers, une fois accoutumés à celui de st. Domingue, dont ils connoissent les propriétés, se resoudroient difficilement à le remplacer par l’indigo de la Caroline; cependant si la bonne qualité de ce dernier étoit une fois reconnue, & qu’il se trouvât une différence marquée dans le prix, il seroit possible que cet objet devint tôt ou tard une nouvelle branche de commerce.
          Enfin pour ce qui regarde le spermaceti, il n’est pas apparent que l’usage puisse en être introduit jusqu’à un certain point dans ma patrie. Cette matière seroit trop chère pour être employée aux lanternes publiques, d’autant plus que les huiles, qui sont une production naturelle de plusieurs de nos Provinces, peuvent y suffire, & qu’on se sert aussi en partie de l’huile de baleine. Les bougies de spermaceti feroient également peu de fortune, puisqu’on peut se procurer à beaucoup meilleur marché celles de Cire qu’on fabrique chez nous, des produits de nos propres cultures.
          Tels sont, Monsieur, les éclaircissemens que j’ai été mis à portée de vous donner, & dont vous ferez sans doute l’usage qui vous paroîtra le plus convenable. Vous me trouverez toujours disposé à concourir avec Vous pour étendre & pour favoriser de plus en plus les liaisons de commerce qu’il s’agit d’établir entre votre Patrie & la mienne, & je m’appliquerai constamment à seconder, autant qu’il dépendra de moi, le zèle éclairé qui Vous anime pour l’utilité réciproque des Sujets du Roi et des Citoyens de l’Amérique Unie.
          J’ai l’honneur d’être avec la considération la plus distinguée, / Monsieur / Vôtre très-humble et très-obéissant Serviteur,
          
            de Thulemeier
          
         
          TRANSLATION
          
            Sir
            The Hague, 9 September 1785
          
          Today, sir, I fulfill the request that you made me a little while ago concerning the likelihood of consumption in the king’s realms of Virginia tobacco, indigo, and spermaceti oil. Here is what I was told. As for the first article, that is to say Virginia tobacco, it is certain that this object merits particular attention, and that the United States of America may expect very considerable export to the dominion of His Prussian Majesty. The export of your tobacco to our factories can reach an annual rate of one and a half million pounds, but it is imperative to this end that the combination be well composed and proportioned according to the needs of our country. Thick and dry is preferred, brown and yellow tobacco leaves from Maryland, as well as a certain quantity of leaves from New York. A precaution we urge above all is that the selected tobacco leaves not be freshly harvested, as they are prone to warming in transit and consequently to deterioration.
          The article of indigo would perhaps not encounter as steady an export to the king’s realms, at least not right away. Our manufacturers and dyers, accustomed to the indigo of St. Domingo and well acquainted with its properties, will not be easily persuaded to replace it with indigo from Carolina; yet if the high quality of the latter were eventually recognized, and if a significant difference in price were to be noted, it is possible that sooner or later this object would become a new branch of commerce.
          Finally, in regards to spermaceti, it is not obvious that any degree of usage may be introduced into my country. This substance would be too expensive to be used in public lanterns, all the more so as oils that are natural products of several of our provinces may supply them, and whale oil is only partly used. Spermaceti candles would also make limited gains, since one may find wax candles produced here, products of our own cultures, at a much lower price.
          Such, sir, are the clarifications I was able to gather for you, which you will surely utilize in the way which seems most suitable to you. You will always find me amenable to collaborate with you in continually extending and favoring the commercial ties which ought to be established between your nation and mine, and I shall work unceasingly in assisting, as much as is within my power, that enlightened zeal which drives you for the reciprocal benefit of our royal subjects and the citizens of the United States of America.
          With the most distinguished consideration, I have the honor to be, sir, your most humble and most obedient servant
          
            de Thulemeier
          
        